Citation Nr: 0821782	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a prostate condition, 
to include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for a 
prostate condition, to include as secondary to exposure to 
herbicide agents.


FINDING OF FACT

The veteran's prostate condition first manifested many years 
after service and is not related to his service or to any 
incident therein, including exposure to Agent Orange.  


CONCLUSION OF LAW

A prostate condition was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of exposure to herbicide agents.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran's prostate 
condition, however, is not a disease subject to presumptive 
service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that his prostate condition, diagnosed 
as benign prostatic hypertrophy with a history of chronic 
prostatitis, is the result of exposure to herbicide agents 
while serving in Vietnam.  

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran in this case had active 
service in Vietnam from February 1969 to April 1970.  Thus, 
the veteran in this case will be afforded the presumption of 
exposure to Agent Orange.  

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2007), including 
prostate cancer, will be considered to have been incurred in 
service under the circumstances outlined in that section even 
though there is no evidence of such disease during the period 
of service.  The veteran in this case has not been diagnosed 
with prostate cancer.  A private laboratory report dated in 
July 1999 shows a diagnosis of chronic prostatitis.  Clinical 
records dated to July 2004 show that the veteran continued to 
receive treatment for benign prostatic hypertrophy, but do 
not demonstrate a diagnosis of cancer.  Indeed, these records 
show that the veteran reported a history of two biopsies 
which were negative for cancer.  While cancer of the prostate 
is among the diseases subject to presumptive service 
connection, benign prostatic hypertrophy, the condition with 
which the veteran has been diagnosed, is not.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2006).  As the 
veteran has not been diagnosed with a disease that has been 
shown to have a positive association with exposure to 
herbicides, service connection as secondary to exposure to 
herbicide agents is therefore not warranted on a presumptive 
basis.  See 38 C.F.R. § 3.309(e).   

The veteran, however, may establish service connection 
secondary to exposure to herbicide agents with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).   However, in this case the veteran has not 
submitted any other evidence demonstrating that his prostate 
condition is related to exposure to herbicide agents.  At no 
time have any of his treating physicians related his prostate 
condition to exposure to herbicide agents.  Accordingly, 
service connection for a prostate condition as secondary to 
exposure to herbicide agents is not warranted.  The Board 
thus turns to the merits of the veteran's claim on alternate 
bases.  

The veteran's service treatment records are negative for any 
findings or diagnosis of abnormalities of the prostate.  The 
Board thus finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
prostate condition.  38 C.F.R. § 3.303(b).  The veteran 
contends that he first sought treatment for prostate problems 
in the mid-1980s.  The first clinical evidence of record, 
however, relating to treatment for the prostate is dated in 
July 1999, when chronic prostatitis was shown, and March 
2003, when he was assessed with nocturia related to benign 
prostatic hypertrophy.  VA records dated from June 2004 to 
July 2004 show that the veteran was diagnosed with benign 
prostatic hypertrophy.  While records dated in July 2004 show 
that the veteran stated that he believed that his prostate 
problems were related to his history of exposure to herbicide 
agents in Vietnam, at no time did any treating provider 
relate the veteran's prostate condition to his period of 
active service.

While the veteran alleges that he received treatment for his 
prostate condition approximately 15 years after his discharge 
from service, there are no clinical records which reflect 
treatment for prostate problems dated prior to March 2003, 
approximately 33 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Given the length of time between separation from service and 
the first clinical record of a prostate problem and because 
the veteran's service treatment records do not show problems 
related to the prostate, the Board finds that a VA 
examination is not required in this case.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As there is no evidence 
establishing a medical nexus between military service, 
including exposure to Agent Orange, and the veteran's 
prostate condition, service connection for a prostate 
condition is not warranted.

The Board has considered the veteran's assertions that his 
prostate condition is related to his service, including 
exposure to Agent Orange.  However, as a layperson, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds that the file does not contain competent 
medical evidence demonstrating that the veteran's prostate 
condition was incurred in or aggravated by his service.  
Furthermore, there is no competent evidence of record showing 
that the prostate condition is the result of exposure to 
herbicides during his service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007.  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2005; and a rating 
decision in May 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  While in September 2005 
the veteran reported receiving treatment for his prostate 
problems from David Heiser, M.D., and Steven Kowalsky, M.D., 
he did not provide addresses at which these physicians could 
be contacted.  Additionally, the veteran did not respond to a 
December 2005 request for this information.  Accordingly, VA 
was unable to obtain any records of treatment from these 
physicians that may have been pertinent to his claim.  The 
Board notes that the duty to assist is not a one-way street.  
If a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.





ORDER

Service connection for a prostate condition to include as 
secondary to exposure to herbicide agents, is denied.


____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


